Citation Nr: 1630992	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-11 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to November 30, 2015, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a February 2016 rating decision, the RO increased the initial rating for the Veteran's service-connected bilateral hearing loss to 10 percent effective November 30, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2012 substantive appeal, the Veteran checked the box indicating a desire for a Board hearing by live videoconference and stated that he desired a Travel Board or videoconference hearing, "whichever comes first."  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015).  To date, the hearing the Veteran requested has not been scheduled.  Thus, in order to preserve the Veteran's right to due process of law, a remand is necessary so that the RO may schedule the requested Board hearing.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing in accordance with his May 2012 request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

